Citation Nr: 0015500	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  95-32 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for peptic ulcer disease.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from July 1975 to August 
1979.

The current appeal arose from a February 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  The RO denied entitlement to 
service connection for a stomach ulcer.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

The claim of entitlement to service connection for peptic 
ulcer disease is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for peptic 
ulcer disease is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records discloses that the 
examination for entrance in service is not of record.  A May 
1976 report of medical history shows the veteran denied then 
having or ever having frequent indigestion, stomach, liver or 
intestinal trouble.  The report of general medical 
examination was negative for any abnormalities of the abdomen 
and viscera.  A January 1977 report of medical history shows 
the veteran denied then having or ever having frequent 
indigestion, stomach, liver or intestinal trouble.  The 
report of general medical examination shows the abdomen and 
viscera were reported as normal.  

In July 1977 the veteran reported with complaints of 
diarrhea, chills, and aches since the previous evening.  The 
diagnostic impression was viral syndrome.  He was again 
treated for viral syndrome in July 1978.  In May 1979 he 
reported with complaints of abdominal cramps located in the 
lower middle abdomen, nausea, vomiting, and diarrhea of five 
hours duration.  The impression was acute gastroenteritis.  
In June 1979 he was seen with complaints of stomach ache.  
There was no diarrhea or vomiting.  The assessment was mild 
"gastro".  The following day it was noted he had been taking 
Mylanta and had been asymptomatic.  He was to continue taking 
Mylanta and avoid hot, spicy foods and alcohol.  The July 
1979 release from active duty report of general medical 
examination shows the abdomen and viscera were recorded as 
normal.

Post service private medical evidence of record shows the 
veteran was seen in April 1987 with complaints of abdominal 
pain of two days duration.  He reported having been diagnosed 
with an ulcer by upper gastrointestinal x-ray one year prior.  
He had not been on medication for a long time.  Three months 
prior he took antacids with resolution.  He currently 
complained of sharp epigastric pain.  Examination concluded 
in possible dyspepsia with peptic ulcer disease.  

A February 1994 private medical record shows a history of 
peptic ulcer disease.

A March 1994 VA outpatient treatment report shows the veteran 
was seen with nausea, vomiting, and diarrhea.  The diagnostic 
impression was gastroenteritis, resolved.

A July 1994 VA outpatient treatment report shows the veteran 
had a history of peptic ulcer disease by upper 
gastrointestinal x-ray in 1978 at Kaiser.

The veteran presented oral testimony before a Hearing Officer 
at the RO in September 1996.  He reported drinking a bottle 
of Mylanta everyday when seen in June 1979 in service.  He 
testified to having been told by Kaiser Permanente in 
February 1980 that he had an ulcer.  

The veteran identified other places of treatment for 
gastrointestinal symptoms which include VA.  He stated that 
his gastrointestinal symptomatology had been ongoing since 
service.  A transcript of his testimony has been associated 
with the claims file.

The record shows that the RO tried to contact the veteran by 
furnishing him medical release forms to obtain additional 
medical information from Kaiser Permanente.  He did not 
return the provided medical releases.  Additional efforts to 
contact the veteran due to repeatedly returned mail were 
unsuccessful.


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Continuous service for 90 days or more during peacetime 
service after December 31, 1946, and post-service development 
of a presumptive disease such as peptic ulcer disease to a 
degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intermittent causes.  38 C.F.R. § 3.303(b) (1999).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for peptic 
ulcer disease must be denied as not well grounded.

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.


The record shows that the veteran was treated for variously 
diagnosed gastrointestinal symptomatology which resolved 
without any residual disability as none was shown at 
separation from service.

The veteran contends that he currently has peptic ulcer 
disease that was clearly manifested while he was still on 
active duty, symptomatic manifestations of which have 
persisted to the present.  

Post-service VA and private medical documentation undoubtedly 
confirms that the veteran has been treated for 
gastrointestinal symptomatology; however, despite the 
veteran's allegations that he has peptic ulcer disease 
related to service, the post service evidentiary record is 
negative for the presence of such disorder.  

It is well for the Board to note at this time that despite 
the RO's efforts to obtain from the veteran authorization or 
medical releases to permit securing and association with the 
claims file of a 1980 (during the presumption period) private 
upper gastrointestinal x-ray said to have resulted in a 
diagnosis of peptic ulcer disease, the veteran has not kept 
the RO abreast of his whereabouts which remain unknown.  The 
Court has held that while VA may have a duty to assist the 
veteran in the development of his claim, it is not always a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The veteran did cooperate to a degree with the RO in 
identifying sources of post-service treatment for 
gastrointestinal symptomatology; however, none of the 
identified sources have shown that the veteran's 
gastrointestinal symptomatology has been diagnosed as an 
ulcer, nor has any such symptomatology been linked to his 
period of active service.  An ulcer has clearly not been 
shown by the evidentiary record, much less during the first 
post service year or presumption period.


In addition, there is no evidence that any chronic disease 
was shown in service or during an applicable presumption 
period as noted above.  Nor is there medical evidence of a 
relationship between the veteran's current or post-service 
gastrointestinal disorders and his alleged continuity of 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
McManaway v. West, 13 Vet. App. 60 (1999); Savage v. Gober, 
10 Vet. App. 488 (1997).

The veteran's own opinions and statements will not suffice to 
well ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran currently has a gastrointestinal disorder claimed as 
peptic ulcer disease related to a disease or injury incurred 
during service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The Board further finds that the veteran has not indicated 
the existence of any evidence that not already been requested 
and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of  a link 
between any post service gastrointestinal disorder (claimed 
as peptic ulcer disease) and in-service gastrointestinal 
symptomatology.  Consequently, the Board concludes that the 
veteran's claim of entitlement to service connection for 
peptic ulcer disease is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim of entitlement to service connection 
for peptic ulcer disease is not well grounded, the doctrine 
of reasonable doubt has no application to his claim.


ORDER

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for peptic ulcer disease, 
the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

